Citation Nr: 0736018	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-04 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
October 1969 and from March 1982 to March 1984.   He also 
served in the Marine Corps reserves.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the claims folder was 
subsequently returned to the RO in Newark, New Jersey.

In September 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

In a December 2004 decision, the Board denied the veteran's 
claim for service connection.  The veteran appealed this 
claim to the United States Court of Appeals for Veterans 
Claims (Court), and the Court, in a March 2007 decision, 
vacated and remanded the case to the Board for readjudication 
consistent with the Court's decision. 

In April 2004, the veteran appointed The American Legion as 
his duly authorized representative.  Beginning in March 2005, 
the veteran was represented by an attorney on his appeal to 
the Court.  The record reflects that as of September 2007 the 
veteran is no longer represented by an attorney.  The Board 
notes that the veteran's representative from Disabled 
American Veterans submitted an October 2007 Appellant's Brief 
in support of his claim, thus indicating that DAV continues 
as the veteran's accredited representative.  

In October 2007, the veteran submitted additional argument, 
along with duplicate copies of medical records, directly to 
the Board with a letter requesting remand for the Agency of 
Original Jurisdiction (AOJ) to consider this evidence.  In 
view of the action taken below, consideration of this 
evidence should be undertaken by the RO on remand.

In order to comply with the Court's directives as specified 
in the March 2007 decision, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In the March 2007 decision, the Court found that VA failed to 
comply with the duty to assist the veteran in retrieving 
service medical records (SMRs) and in obtaining a medical 
examination to establish secondary service connection.   The 
Court found that a remand was necessary for the Board to 
provide adequate reasons and bases as to why the veteran was 
not entitled to an additional medical nexus opinion regarding 
his hypertension, given his assertions of kidney disease, or 
to provide him with a new medical examination.  The Board 
finds that in order to comply with the Court's instructions 
and to ensure compliance with its duty to assist under 38 
U.S.C. § 5103A(d)(2)(C), an examination and opinion will be 
requested pursuant to this remand. 

In addition, the Court found a remand was necessary for the 
Board to continue with further attempts to obtain the 
veteran's complete SMRs until determined that such continued 
attempts would be futile and provide the veteran with notice 
of missing SMRs and the attempts that were made to obtain 
these records.  

Pursuant to the VCAA, VA has a duty to assist a veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c). With regard to 
records in the custody of a Federal department or agency, 
including records from State or local governments, VA must 
make as many requests as are necessary to obtain the relevant 
records, until and unless it determines further requests 
would be futile.  38 C.F.R. § 3.159(c)(2).

As noted by the Court, in a February 2003 letter, the Office 
of General Counsel at the Defense Finance and Accounting 
Service directed VA to request the veteran's service records 
from the National Personnel Records Center (NPRC) using 
address code 14, 5, or 4 on Standard form 180.  The 
correspondence also provided the names and telephone numbers 
of persons at both the Defense Finance and Accounting Service 
and the NPRC that could offer assistance should any 
difficulty in obtaining the records be encountered.  The 
Board notes that while this claim was on appeal to the court, 
the Philadelphia RO requested and obtained the veteran's SMRs 
and service personnel records pertaining to a separate claim 
for service connection for post-traumatic stress disorder.  
The service personnel records reflect that the veteran served 
as a member of the Marine Corps Reserves with periods of 
ACDUTRA and INACDUTRA; however, none of the veteran's SMRs 
from his Reserve period were obtained.  Thus, to ensure that 
the RO has obtained the veteran's complete SMRs from active 
service, to include SMRs from the veteran's period of service 
in the Marine Corps Reserve, the Board finds that a remand is 
warranted.  As such, the RO is requested to complete the 
development suggested in the February 2003 and August 2003 
Defense Finance and Accounting Service responses and to 
contact the service department directly for the veteran's 
Marine Corps Reserves SMRs.

Additionally, this will give the RO the opportunity to 
provide the veteran with the notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  The veteran has not received notice of section 
3.310(a), to include an explanation of what evidence VA would 
provide and what evidence the veteran must provide in order 
to substantiate the claim for secondary service connection.  
Moreover, the Board notes 38 C.F.R. § 3.310 was amended.  
Specifically, a new paragraph has been added to § 3.310 that 
specifically addresses the question of aggravation of non-
service-connected disabilities.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

Lastly, the Board notes that in November 2003 and in June 
2004 letters, the veteran requested a "meeting" with the 
DRO in a conference to review his case.   The veteran should 
be provided an opportunity to present testimony before a DRO 
or attend an informal conference, if he still desires to do 
so.  If the veteran no longer desires such a hearing or 
conference, a signed writing, to that effect, should be 
placed in the claims file.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1. Send a notice letter under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
meets the requirements in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
letter must provide the veteran with the 
information or evidence needed to 
establish service connection on a 
secondary basis, to include the 
amendments to 38 C.F.R. § 3.310(b), 
effective as of October 10, 2006.

2.  The RO should determine if the 
veteran still desires a Decision Review 
Officer (DRO) hearing or informal 
conference, and, if so, the RO should 
take the appropriate action.  If the 
appellant no longer desires a DRO hearing 
or informal conference, a signed writing 
to that effect should be placed in the 
claims file.

3. The RO must obtain all of the 
veteran's service medical records, to 
include those from the veteran's periods 
of service in the Marine Corp Reserve, 
from the National Personnel Records 
Center (NPRC) using address code 14, 5, 
or 4 on Standard form 180 and by 
contacting the service department 
directly.  If difficulties obtaining the 
veteran's SMRs arise, the RO should 
contact the individuals named via the 
numbers provided by the Defense Finance 
and Accounting Service in February and 
August 2003 letters.  Any information 
obtained must be properly documented in 
the claims files, including any negative 
responses.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained.

Efforts to obtain Federal records must 
continue until either the records are 
received, or notification is provided 
that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 
3.159(c)(1).

4.  After all records and/or responses 
have been associated with the claims 
file, the RO should schedule the veteran 
for an appropriate VA examination to 
determine the etiology of the veteran's 
hypertension.  The examination and 
opinion should be undertaken by an 
examiner who did not provide the October 
2001 and December 2001 VA examination 
report or addendum opinion, respectively.  
The claims folder and a copy of this 
REMAND should be made available to the 
examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report.  

The examiner should provide an opinion as 
to whether it is as least as likely as 
not (50-50 probability) that the veteran 
has a current hypertension or 
cardiovascular disability that is caused 
OR aggravated by the veteran's service-
connected diabetes mellitus or is 
otherwise related to service.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for all opinions expressed in a 
printed (typewritten) report.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative with a supplemental SOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



